 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERIt is recommended that the complaint and amendment to the complaint be dis-missed in their entirety.The General Tire&Rubber Company,Chemical Plastics Divi-sionandUnited Rubber,Cork,Linoleum & Plastics Workersof America,AFL-CIO.Case No. 06-CA-1726.November 5,1964DECISION AND ORDEROn August 3, 1964, Trial Examiner Samuel M. Singer issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in theamended complaint and recommending dismissal of the amendedcomplaint in its entirety, as set forth in the attached Trial Examiner'sDecision.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief, and the Respond-ent filed a reply brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings,' conclusions, andrecommendation of the Trial Examiner.[The Board dismissed the amended complaint.]'The General Counsel excepted to the credibility findings made by the Trial Examiner.It Is the Board's established policy,however,not to overrule a Trial Examiner's resolu-tions with respect to credibility unless, as is not the case here,the clear preponderance ofall the relevant evidence convinces us that the resolutions were incorrect.Standard DryWall Products, Inc.,91 NLRB 544, enfd. 188 F. 2d 362 (C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner Samuel M. Singer at Columbus,Mississippi,on May 12 and 13, 1964, pursuant to charges and amended chargesfiled on various dates between January 27 and April 3, 1964, and an amendedcomplaint issued April6, 1964. Thecomplaint,as amended,alleged that Respond-ent (herein sometimes called the Company)violated Section 8(a)(1) and (3) ofthe Act. Respondent,in its answer,denied commission of the alleged unfair laborpractices.All parties appeared and were afforded full opportunity to be heard,and to:examine and cross-examine witnesses.Briefs were received from GeneralCounsel and Respondent.149 NLRB No. 53. GENERALTIRE & RUBBER'CO., CHEMICAL PLASTICS DIV.475Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT;THE LABORORGANIZATIONINVOLVEDRespondent,an Ohio corporationwith itsprincipal office locatedat Akron, Ohio,is engaged in the manufacture and sale of plastic film at its plantat Columbus,Mississippi, the only locationhereinvolved.Within thelast 12 months,Respondentpurchased and received at itsColumbusplant,directlyfrom points outside Missis-sippi,products valued in excessof $50,000.Withinthe same period,it sold andshippedgoods valuedin excessof $50,000 directlyto points outside of Missis-sippi.I find'that at all times material herein Respondent has been engaged and isengaged in commercewithin themeaningof the Act.The Charging Party, United Rubber, Cork,Linoleum & PlasticsWorkers ofAmerica, AFL-CIO,is a labor organizationwithin themeaning ofthe Act.If.THE UNFAIR LABOR PRACTICESA. Background1.Respondent's operationsRespondent's new plant in Columbus began operations in the middle of October1963. producing plastic materials for such items as shoes,automobile seat covers,and dinette furniture.Initial operations-until sometime in January-were largelyexperimental or test runs, designed to train newly hired personnel to operatemachines and equipment.By mid-December, Respondent operated three shifts, andafter January 1, 1964, engaged in substantial production for customers.Leo Petree is production manager and Joseph A. Laterza is manager of industrialrelations at the plant.Both had worked for the Company many years, mostrecently in Toledo whence they transferred to Columbus. Laterza hires plant person-nel,keeps personnel records, takes care of housekeeping functions,'and is incharge of plant security.Working under Laterzaisanoffice secretary,whohelps keep records, and four guards who patrol the plant during the three-shiftworkday.2.TheUnion's organizational campaignToward the end of December 1963, Ray Junkins, a union representative, beganan organizational campaign at the plant.The Union is the bargaining agentat 12 other plants of the Company. Junkins contacted the employees at theirhomes and by January 8 or 9 he had apparently made sufficient headway tocall a meetingfor January 16.The complaint alleges that Respondent closed down its operations and laid offitsemployees on the night of January 16 through 17, and that on January 20itdischarged its employee, Samuel Junkin,2 in reprisal of the employees' unionactivities.The complaint also alleges that Respondent, by its supervisors Laterzaand Thomas E. Kirk, coercively questioned employees.Respondent denies it com-mitted any unfair labor practice and contends it is not responsible for the conductof Kirk.B. The alleged Section 8(a) (1) violationGeneral Counsel in his brief (pp. 4 and 5) relies on only two incidents ofinterrogation-one by Kirk and another by Laterza-,to establish violation of Section8(a)(1) oftheAct.1.Thomas E. Kirk(a) Junkin, the alleged, discriminatee, testified that oil ,January 16, Kirk, thealleged guard supervisor, engaged him in conversation about the union meetingscheduled to be held that afternoon.'After telling Junkin that he had beenwatching him since,he had started to work and that he felt "like you are anhonest fellow," Kirk remarked that "maybe you can helpme just alittlebit"and asked. him where he, was going -that evening.When Junkin said he wasgoing home, Kirk asked, "Have you heard anything about a meeting this eve-.1 The Company dots-not actually employ janitorial help.Janitorial service is con-tracted out,. It being Laterza's responsibility that- such work Is performed properly. ,2 Samuel Junkin is not related to Ray,Junkins, the Union's, organizer..8The union meeting, held around 3:30 p in , was attended by 20 or 25 employees. 476DECISIONSOF NATIONALLABOR.RELATIONS BOARD }ping," to which Junkin. replied that he had "heard some talk about" it. Kirkthen asked who had told him aboutthemeeting,and Junkin said he would"rather not tell."Kirkpersisted,"Who is the leader of this." Again Junkinsaid he would rather not ?tell.Kirk then remarked, "Don't you think you owethe Company anything?" Junkin retorted that he owed the 'Company "a goodday's workwhen I cometo work."Kirk said, "Yes, but don't you want to beloyal to the Company?" Junkin replied that he felt he was loyal and had notmissed an hour's work.Kirk commented that there were other ways to be loyaland that "you don't want to stay in that wrapping part back there the rest ofyour life, do you?"When Junkin acknowledged he would like a better job, Kirksaid that although he could not promise him anything, "you will come 'out betterifyou stick with the Company" and again asked who it was that had told himabout the meeting and who "the leader" was, but Junkinagainsaid he wouldrather not tell and would "rather remain neutral." Kirk ended the conversationby telling him not to tell anybody what had been said.Since Respondent did not call Kirk as a witness, Junkin's described testimonyis uncontradicted and I credit it.There is no question-and Respondent apparentlyagrees-that Kirk'squestioningwas coercive. 'Respondent's solecontention is thatKirk was not a supervisory employee for whose conductit ischargeable, a conten-tion challenged by General Counsel. I now turn to this issue.(b)Kirk is one of the four guards employed by Respondent at the plant.Eachof the three shifts is covered by a guard.Kirk relieves the other three guardson their offdays. In addition, he instructs plantpersonnelon fire prevention, dem-onstrating fire equipment to groups of employees.4As already indicated, Laterza is in charge of plant security and, admittedly,has overall supervision over the guards.The undisputed evidence establishes thatLaterza issues all orders and directions to the guards; Kirk does not assign ordirect the work of the guards. It was Laterza who prepared the rostersassigningguards to the various shifts.While the guards, including Kirk, have at times"swapped" shifts, this practice was authorized by Laterza so long as the shiftwas covered and the "trade" was reported to him.It isundisputed that Kirkhas nopower to hire or fire employees; only Laterza hires and fires the guards.5The creditable evidence further establishes that Kirk lacks authority to, and didnot in fact, discipline employees.The record discloses at least two incidents inwhich Laterza specifically rebuked Kirk (an apparently highly aggresive individ-ual) for wrongfullyassumingsuch authority.One incident involved guard John-son, who complained to Laterza that Kirk had threatened to discipline him fora sloppy paint job; Laterza's testimony concerning this is uncontroverted.Theother incident involved guard Partridge who asked Laterza about a rumor thatKirk was going to discharge him; Partridge explained that he would rather-quit than be fired.Laterza reassured Partridge that he would not be fired (Par-tridge still works for the Company).Laterza later summoned Burks to his officeto determine if he was the source of the rumor, which Burks denied.6 Significantly,itwas Laterza, and not Kirk, who investigated the matter and it was to Laterzathat the two guards turned to determine whether they would be disciplined.The foregoing facts would appear to constitutea strong showingthatKirkwas not a supervisory employee or agent of Respondent.There are of coursehere, as in othercases posingthe question of supervisorystatus, countervailingsRespondent uses highly inflammable equipment in connection with some of its opera-tions.General Counsel's witness, Junkin, testified that Kirk had "lectured"and "in-struct[ed] us about safety" approximately once a month.B IsomBurks, a General Counsel witness, testified that Kirk was present when Laterzainterviewed him for a guard position but he admitted that it was Laterza who hired him.He further admitted that Laterza, and not Kirk, later fired him because he was found"sleeping on the job."Burks also testified that after he was hired Kirk took him to theguardhouse, showed him the order book, and took him around the plant, pointing out"some of the things that I would watch out for while in the plant area." In the light ofthe entire record (including the fact that Kirk apparently was the seniorguard,that hewas a wartime acquanitance of Burks, and that Kirk happened to be availableto attendto this routine chore), I do not attach any particular significance to this incident.9Up to this point, Laterza's account of the interview coincides with that of Burks.Laterza testified that he made it clear to Burks that only he (Laterza) had the power tofire guards.Burks made no reference to this point ; he testified Laterza toldhim thathe was to keep inconfidencestatementsof thisnature when madeby Kirk.I creditLaterza'sversionof the incident rather than Burks'. GENERAL TIRE &RUBBERCO., CHEMICAL PLASTICS DIV.477factors.Forexample,the record shows that Kirk received $52 per month moresalary than the other guards -($350 per month instead of $298); but this maywell be accounted for by the fact that Kirk was theseniorguard, thatas reliefguard he was required to work on different shifts, and that he was vested withextra (nonsupervisory) responsibility, namely fire prevention.Furthermore, thecredible evidence establishes that Kirk prepared or participated in the preparationofmonthly progress reports; but it is clear that it was Laterza who appraisedthe guards' performance and it was only Laterza who had the power to disciplineor take action on the basis of these reports.(Cf. Plastics Industrial Products,Inc.,139 NLRB 1066;Cabinets, Inc., Subsidiary of Air Control Products, Inc.,130 NLRB 1378, 1379;Lampcraft Industries, Inc., and Leslie China,' Inc.,127NLRB 94.)7 Finally, General Counsel introduced into the recorda memorandum(dated January 28, 1964), from Laterza to the "foremen and department heads"notifying Kirk (amongothers) of animpendingmeeting; itis clear,however, thatthememorandum (listing14 names) includes two nonsupervisors-though ob-viously key employees-in addition to Kirk,' one of them (Jenkins, the colorcoordinator) having no employees under him.8Based on all of the foregoing and the entire record, I find that the overwhelmingevidence establishes that Kirk was not a supervisor or agent of Respondent.Atbest,Kirk was a valued key employee, but without the indicia of supervisorystatus as enumerated in Section 2(11) of the Act, including the right to hire,fire, transfer, reward, discipline, responsibly direct other employees, or effectivelyto recommend such action.9 I further find that Kirk, by reason of his dutiesand relationship to the Company, could not reasonably be regardedas a manage-ment representative in a "strategic position to translate [to the employees] thepolicies and desires of themanagement."(InternationalAssociation of Machinists,Tool and Die Makers Lodge No. 35 (Serrick Corp.) v. N.L.R.B.311U.S. 7279-80.)The fact that Kirk identified his interests with what he regarded tobe management's interests insofar as the Union was concerned, and that he actedinwhat he regarded to be the interest of Respondent-but insofaras it appearswithout Respondent's knowledge and consent-did not of itself establish him asan agent of Respondent so as thereby to render Respondent responsible for hisconduct.Superior Tool & Die Co., supra,at 1386.2. Joseph A. LaterzaVirgil Blalock, a General Counsel witness, testified that on January 29, 1964,Laterza called him to the office.After telling Blalock "not to be alarmed" abouta time study which was to be made of his job, Laterza said that "the otherreason" for which he called him in the office "concerns this third man business."Mentioning that he saw "some of the guys wearing buttons around the plant,"7 Burks testified that in November 1963, in his progress evaluation interview withLaterza (after 30 days on the job), Laterza informed him that he "had been marked down[on] attitude" by Kirk.Burks responded that he had been "under the impression" thatLaterza was "our main boss, the immediate supervisor" and that Laterza would give "thefinal rating."Laterza admitted conferring with Kirk regarding the 30-day progress re-port but was equivocal as to who prepared it. I find that Kirk prepared the report but,as Burks well understood, it was Laterza who evaluated it. (In this connection,it is sig-nificant that Burks did not claim that Kirk at any time discussed, criticized, or repri-manded him on attitude-action which Kirk would have been expected to take had he beenBurks' supervisor )Burks quoted Laterza as stating in the same conversation that Kirk"was the boss in the security guard"Under the circumstances (including the credibletestimony concerning Kirk's duties and functions and Laterza's rebukes to Kirk concern-ing his attempts to discipline employees previously mentioned), I credit Laterza's denialthat he made such a statement.8Laterza testified that the purpose of this meeting was to discuss "procedures for safetyand for fire protection" and that Kirk attended in his capacity as lecturer on fire preven-tion.He further testified that he conducted three such meetings to discuss safety, house-keeping, and accident prevention, but Kirk did not attend all of them.9 Cf.Superior Tool & DieCo., 132 NLRB 1373, 1385-1386;The Little Rock Down-towner,Inc.,145 NLRB 1286;The William J. Burns International Detective Agency, Inc.,138NLRB 447, 448;PoultryEnterpri8e8, v.N.L.R.B.,216 F. 2d 798 (C.A. 5) ;N.L.R.B.v.Southern Bleachery&PrintWorks,Inc.,257 F.2d 235,239 (C.A. 4), cert.denied 359 U.S. 911. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaterza said, "All I want and all that the Company wants of you is for youto just give us a chance."According to Blalock, Laterza also asked how hefelt "about the third man business.".Laterza conceded that in the course of the interview, he told Blalock that hesaw the union buttons; that this led him to believe that the Union was attemptingto organize the plant; and that since the plant was "so new," the Company felt"we should wait and give the organization a chance."He denied asking Blalockhow "he stood on the union issue."I credit Blalock's account of the interview which in all but one significantrespect-the question concerning Blalock's attitude "about the third man business"or the Union-coincides with that of Laterza. However, in view of the isolatednature of Laterza's questioning of Blalock-as hereafter found, Respondent didnot engage in other unfair labor practices-I find the questioning noncoercive,and, in any event, too minor in character to warrant the issuance of a remedialorder. SeeGibbs Automatic Division, Pierce Industries, Inc.,129 NLRB 196, 198;Lenox Plastics of P. R., Inc.,128 NLRB 42,44; The Great Atlantic & Pacific TeaCompany, Inc.,129 NLRB 757, 760;Becker & Sons, Inc.,145 NLRB 1788. Cf.Vernon Steel Products Co., Inc., d/b/a The Newburgh Steel Company, andImperial Steel Products Co., Inc.,146 NLRB 1115?0C. The alleged Section 8(a)(3) violations1.The "shutdown"As already noted, General Counsel contends that Respondent temporarily shutdown its plant on Thursday night, January 16, shortly after the employees heldtheir first union meeting, and that it then permanently discharged Samuel Junkin,a union employee, on Monday, January 20, in reprisal for union activities.ProductionManager Petree testified that the plant was closed down becausethe plastic- being run through the calender on January 16 was coming out offcolor."He explained that the plant had encountered difficulties matching colorsfor a blue metallic item for Ero, a manufacturer of seat covers for Sears Roebuck;that the color matching department, which was limited as to number of availablepersonnel and level of training of those available, had been trying without successallday (January 16) to match colors for this rather large order; 12 that thecolors still had not been matched when he left the plant that day; that at 9p.m. he learned that the second shift had been unable to correct the colorsituationin the calender and, contrary to his wishes, was ready to run the item off color; 13and that he thereupon ordered the calender stopped until he came to the plantlater that night.Petree further testified that when he arrived at the plant hefound that "we were just fighting a losing battle"; that the color matchers didnot have colors matched for other orders; and that the blenders (machines wherethe, ingredients aremixed before going to the calender) were full of com-1oAs already noted, General Counsel claims that only the two incidents heretofore dis-cussed (the Kirk-Burks and Laterza-Blalock incidents) were coercive interrogations viola-tive of Section 8(a) (1).However, employee Burks testified as to yet another incident(allegedly in late December or early January) which, if credited, might well constituteunlawful interrogationAccording to Burks, first Kirk and then Laterza pressed him todisclose the identity of an employee who had asked Burks whether he had heard anythingabout the Union ; Burks also quoted Laterza as requesting him to report any similar uniontalk.Based on the comparative demeanor of Burks and Laterza and the inherent prob-abilities of the situation, I credit Laterza's denial that he discussed any union activitywith Burks. I cannot believe that Burks who, according to his own testimony, displayedextreme reluctance to disclose the identity of the employee involved in the incident would-in the face of such reluctance-have been requested to inform upon the union activities ofother employees.u The calender is a huge piece of equipment, occupying three levels in the plant, throughwhich all material must be processed.As Laterza put it, the calender "is the heart ofour production . . . . [Elverything starts at the calender."lzAs noted at the outset of this Decision, Respondent's Columbus plant was a new plantand it was not until after January 1 that the Company began to work on customerorders on a regular basis, the operations until that time having been largely experimentaland designed to train;personnel,13Running the material off color would have required an extra operation through theprinting machine to correct the color, additional expense which Petree indicated he soughtto avoid. GENERAL TIRE,&RUBBER CO.,CHEMICAL' PLASTICS. DIV.479pound.Petree concluded that with the calender "stalled because, it was off `colorand.the blenders full, and nothing else matched to go on the calenderI did not see how we could continue," and he decided to shut down overnightto survey the situation the next day.On Laterza's advice, Petree and one of his foremen then telephoned the third-shiftpersonnel (who were to begin work at 11 p m.) and the shifts who were toreport the next day, and notified them not to report on Friday.Those who couldnot be contacted and reported were to be paid 4 hours reporting pay.After looking into the situation with the head of the technical department onFriday, Petree concluded that there was, after all, some work (other than workon the Ero order) which the printers could run on the printing machine andhe called in the printers and one or two shipping employees.The first-shift printersstarted coming in around noon, the second- and third-shift printers worked theirfull shifts.The color matching employees also came in and worked through theweekend in order to establish a backlog of orders for which colors had beenmatched. In all, about 15 employees worked and about 35 employees (21 ofthem calender employees) did not work that Friday.The plant resumed full pro-duction on Monday, January 20.2.The discharge of JunkinSamuel Junkin was hired as a wrapper' in the inspection department on Decem-ber 2, 1963, and worked in this capacity under the supervision of Foreman Ken Fet-terman until discharged 7 weeks later, on January 20, 1964.At the time of hisdischarge he was still a probationary employee. (Respondent's employees are pro-bationary employees the first 90 days of employment.)Junkin first learned of the Union's organizational drive on January- 15.Asrelated, the following day Kirk, one of Respondent's guards, questioned him abouttheUnion and asked about the organizational : drive; Junkin declined to revealthe requested information, stating he would rather remain neutral Junkin was1of the 20 or 25 employees who attended the union meeting that afternoon(January 16) and signed a union card there.Like most of Respondent's employees, Junket did not work the next day, Friday,January 17-the day on which Respondent curtailed production and operations.Heworked the following Monday when the plant resumed full production. Thatday, just before his shift ended, he was called into Laterza's office and discharged.Junkin testified that Laterza told him in the terminal interview that he wasbeing laid off because of slackness in work; that when he protested that he hadbeen working longer than some other employees, Laterza replied that he hadtoomany men in the embossing department and intended to transfer some ofthem to the inspection department; and that when he remarked that he had beenwith the Company longer than some of the embossers, Laterza answered thatitwas easier to train a wrapper than an embosser. Junkin then stated, "I' justdon't feel like that is the reason you are laying me off," adding, "Are yousure it's not because I wouldn't talk?" 14According to Junkin, Laterza disclaimedknowing what Junket had in mind, indicated he himself did not know that Junketwould be laid off until that morning,-and insisted that he was being separatedfor the reasons given (lack of work) and also because he left his machine "awhole lot." Junkin admitted leaving his work area occasionally but stated thatthiswas on instruction from Foreman Fetterman who had asked him to helpother employees in the inspection department during his spare time.Laterza testified that on Friday morning, January 1.7, while surveying the worksituation which necessitated the shutdown the previous evening, he and Plant Man-ager Petree decided that because of the scarcity of embossing work in the past3months it would be necessary to dispense with six embossers 15 Petree toldLaterza that he "hated" to lose the embossers because of their special training,and it was then decided to retain as many of them as possible. It happenedthat two embossers had already given notices to quit and that two others wereout indefinitely for illness or injury; reducing to two the number to be laid off.La-terza testified that after considering the matter over the weekend, he selectedChism and Junkin for layoff on Monday'morning,January 20-the former becausehe.hai1'physical problems and could not do an adequate job, and the latter '(Junket)because ofk his; probationary status, the reports he received from Foreman Fetterman14An obvious reference to`Junkin's refusal to supply'information'about the Union whensolicited by Kirk (sio-pra).',.:^. .'15Laterza's testimony on this point was. corroborated by.Petree. ,,,' 480DECISIONSOF NATIONALLABOR RELATIONS.BOARDabout his poor attitude toward his job, and the fact that he had theleastseniorityamong thewrappers.16 Junkin was replaced by Carey Mayfield, one of the un-needed embossers.According to Laterza, Mayfield was a superior employee anda college graduatewith good potential for advancement.17Laterza testified that at the time of the discharge he had no knowledge ofunionactivity at the plant, having first learned of such activity 2 or 3 dayslaterwhen employees were firstseenwearingunion buttons at the plant.Healso deniedknowledge of guard Kirk's conversation with Junkin on January 16.The record shows, and I find, that Respondenthas, sincethe discharge of Junkin,transferred and promoted several employees observed by company officials wearingunion buttons.Respondent has hired several production employees, skilled and unskilled, sinceJanuary 20. (Junkin's wrapping job was unskilled.)Respondent has not hiredany new wrappers; two wrappers are now doing the work formerly done bythree.Junkin has not been recalled for any job.Laterza testified that he hasnot rehired Junkin because of his poor record and because, subsequent to Junkin'slayoff, complaints had been received from two customers about incorrect wrappingfor which, it was suspected, Junkin was responsible.3.Conclusions respecting the alleged Section 8 (a) (3) violationsIt is elementary that an inference that a discharge or shutdown was motivatedby union activity must be based upon evidence, direct or circumstantial, not uponmere suspicion, and that the burden of proving improper motive is upon GeneralCounsel.Knowledge by an employer of the laid-off or discharged employees'unionactivities is a vitalelement inproof of a violation of Section 8(a)(3). "Ab-sentknowledge of union activity, the Company could not have been motivatedin the layoff by antiunionanimus."Beaver Valley Canning Company v. N.L.R.B.,332 F. 2d 429 (C.A. 8). See alsoThe Great Atlantic & Pacific Tea Company,Inc.,129 NLRB 757, 759.Basedon the entire record, I am constrained to conclude that General Counselfailed to establish that the brief January 16-17 "shutdown" and the January 20discharge of Junkin were discriminatorily motivated.There is no credible evidencethatRespondentin general,or Plant Manager Petree (who decided to close theplant)orManager of Industrial Relations Laterza (who selected Junkin for dis-charge), were hostile toward the Union.'s Nor upon the record presented wouldinference of knowledge by Respondent's officials of the employees' union activitybe justified.General Counsel's positionconcerning Respondent's animus and knowl-edgemust necessarily rest upon guard Kirk's awareness of and hostility towardtheUnion.However, as already found, Kirk was not a supervisor or agent ofRespondent for whose conduct Respondent is answerable.1° Nor can I infer thatKirk's antiunion activity had been instigated, abetted, or approved by Respondentprior to the "shutdown" and discharge.For all that appears, Kirk, a highlyaggressiveindividual, acted on his own to promote what he supposed to bea company interest, in an attempt to curry favor or establish himself more solidlywith the Company.In reaching the conclusion that General Counsel failed to establish discriminatorymotivation, I have not overlooked the apparentcoincidenceof the "shutdown"and discharge with union activity in the plant. Cf.N.L.R.B. v. American CompressWarehouse, Div. of Frost-Whited Co., Inc.,321, F. 2d 547 (C.A.5); Beaver Valley'8 Respondent employed three wrappers, one on each shift. Junkin worked on the 7 a.m.to 3 p m. day shift, and was lowest in seniority.17 At the time of the hearing Mayfield had already been promoted to the position ofleadman in the scrap department.18As already noted, Respondent recognizesand dealswith the Union at 12 other plants.The record shows, as already found, only one isolated instance of interrogation of oneemployee by Laterza, which can hardly be said to betray antiunion hostility. In addition,the evidence establishes that Respondent has retained and promoted to betterpositionsknown union employees.isMoreover, it should be noted that even if Kirk were a supervisor, there is no evidencethat he played any role whatsoever in the decision to "shut down"and discharge. ,,Kirkdid not supervise, nor even work with, the employees affected by Respondent's actions.Absent evidence linking the actions to antiunionmotivation,the record wouldnot supporta finding of unlawfulcompanyconduct.Cf.MetalProoesaora' Union,LocalNo. 16, APL-CIO (foray, Inc., Intervenor) v. N.L.R.B.,337 F.2d 114(C.A.D.C.);N.L.R.B.V. OverniteTransportation Co.,308 F.2d 284, 297(CA. 4). GENERAL TIRE & RUBBERCO.,'CHEMICAL PLASTICS DIV.481Canning Company v. N.L.R.B.,332 F. 2d 429 (C.A. 8). Nor have I ignored Gen-eral Counsel's demonstration of contradictions and -inadequacies in Respondent's ex-planations for the "shutdown" 20 and discharge.21Although these do, indeed, raisea suspicion that Respondent's actions may have been discriminatorily motivated,suspicion is not proof.The evidence must do more than create a suspicion ofthe fact sought to be established. "Higher standards than this are required inorder for such evidence to attain the stature of `substantial' evidence."GrossTelecasting, Inc.,129 NLRB 490, 502. See alsoLo-K Foods, Inc.,134 NLRB956, 957.22Although the absence of valid or plausible explanations for a layoffor discharge may buttress a finding (based on other affirmative evidence of discrim-inatory motivation) that the action is unlawful, this factor is not in itself sufficientto sustain a violation of Section 8(a)(3). SeeN.L.R.B. v. Montgomery Ward& Co.,157 F. 2d 486, 490 (C.A.8);N.L.R.B. v. Griggs Equipment, Inc.,307 F. 2d 275, 278 (C.A. 5). For an "employee may be discharged . . . fora good reason, a poor reason, or no reason at all, so long as the terms ofthe statute are not violated."N.L.R.B. v. Condenser Corporation of America,128 F. 2d 67, 75 (C.A.3);N.L.R.B. v. Transport Cleanings, Inc.,311 F. 2d519, 523 (C.A. 5).Considering the record as a whole-particularly the absence of credible andprobative evidence demonstrating knowledge of the- employees' union activitiesand union animus and motivation, on Respondent's part-I conclude that GeneralCounsel has failed to establish that the Company's brief January 16-17 plant "shut-down" and its January 20 discharge and subsequent refusal to recall Junkin werediscriminatorily motivated in violation of Section 8 (a) (3) and (1) of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5)of the Act.3.Respondent has not engaged in the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDER-Upon the basis of the foregoing findings of fact and conclusions of law,and upon the entire record in the case, it is recommended that the complaintbe dismissed.20 Thus, Plant Manager Petree's explanation that the plastic material was processedthrough the calender in a particular color on January 16 in order to avoid an extraoperation through the printing machine appears to be inconsistent with his testimony (oncross-examination) in which he, in effect, conceded that the material would have had togo through a second operation through this very machine because the metallic particles inthe color compound had been omitted. Furthermore, while it appears that only approxi-mately 21 employees were directly affected by the calender situation, Respondentdecidedto close the entire plant and lay off employees also engaged in other operations.21Thus, although Fetterman, Junkin's supervisor,, emphasized that Junkin's failure toproperly cut the cores of rolls he wrapped, was his primary dereliction (the others in-cluded alleged failure to clean his work area and frequent absences from his machines),none of the three reprimands, inserted in Junkin's personnel file, made references to thisparticular dereliction ; it should be noted, however, that the- 30-day progress report onJunkin's work performance signed by Fetterman (and approved by the latter's superiorJanuary 13-2 days before Junkin's identification with the Union) does characterizeJunkin's work as "poor" and indicates that he "frequently leaves job." In addition, Ihave serious doubt about the credibility of Fetterman's testimony (contradicted byJunkin) that he had discussed the claimed shortcomings with Junkin.Furthermore,there is evidence that Respondent had retained in Its employ other employees previouslyreprimanded for poor work.Finally, although Respondent advances as one of itsreasonsfor refusing to recall Junkin, a written complaint received from a customer complainingabout the wrapping of certain rolls, Fetterman admitted he could not identify the work inquestion as that of Junkin and thathis conclusionthatJunkinwas responsible thereforwas basedon sheersuspicion.= Cf.N.L.R.B. v. Dalton Brick & Tile Corp.,301 F. 2d 886, 897 (C.A. 5). "[A]s wehave so oftenheldIn the run-of-the-millSection8(a)'(3) discriminatory discharge cases,a violationrestsupon the motive of theemployer in making the discharge not upon whatitappearsto havebeen either to the victim or to the Union."770-076-65-vol. 149-32